Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments with respect to claim(s) 1-12 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan Et al.  (DE 102016221986 A1) in view of Stefan et al. (DE 102016221986 A1) in further view of Hiramatsu et al. (US 6,442,405).

Regarding claim 1, Stefan discloses a base station, comprising: 
a communication circuit configured to communicate with a mobile station (communication occurs with a mobile phone via a mobile communication network/system 5th paragraph page 3 which requires a communication circuit); a prediction circuit configured to predict a period during which communication with the mobile station is blocked (see prediction, 5th para. Page 3 therefore a prediction means exists, wherein prediction capabilities are for a connection that will be interrupted/restricted, 5th para. Page 3); 
Stefan does not specifically disclose however it would be obvious in lieu of Stefan only that a controller  (see controller or processor, 3rd paragraph page 10) configured to control the communication circuit in such a way that communication data to be transmitted to the mobile station in the period during which communication is blocked are transmitted in a period before the period during which communication is blocked (see Stefan paragraph 1, page 9, “customizing 130 requesting and receiving data relevant during the impending communication restriction (temporal or local) prior to impending communication restriction, such as portions (such as songs) of media playback or map material of a navigation application.”, here the device requests data beforehand, here the request is an element of data being transmitted in advance).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stefan with industry advancements in broadband speed capabilities. Here, faster speeds such as 4G/5G/6G enable information to be sent and received more quickly wherein the preciton component disclosed by Stefan makes it obvious to have a data request completed in advance of termination or communication blockage.
Stefan does not disclose the communication circuit communicates with the mobile station through use of a variable directivity antenna however Hiramatsu disclsoes this with (figure 4, of Hiramatsu discloses a variable directivity antenna 205 that communicates with a radio communication terminal 207);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stefan with that of Hiramatsu. Doing so is notoriously well-known in the field of technology and would have been done to confirm to well-known and utilized standards.
Regarding claim 10, Stefan discloses a communication method, comprising: predicting a period during which communication with a mobile station is blocked (see prediction capabilities for a connection that will be interrupted, 5th para. Page 3); 

Stefan does not specifically disclose however it would be obvious in lieu of Stefan only for controlling (see controller or processor, 3rd paragraph page 10)) communication with the mobile station in such a way that communication data to be transmitted to the mobile station in the period during which communication is blocked are transmitted in a period before the period during which communication is blocked (see Stefan paragraph 1, page 9, “customizing 130 requesting and receiving data relevant during the impending communication restriction (temporal or local) prior to impending communication restriction, such as portions (such as songs) of media playback or map material of a navigation application.”, here the device requests data beforehand, here the request is an element of data);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stefan with industry advancements in broadband speed capabilities. Here, faster speeds such as 4G/5G/6G enable information to be sent and received more quickly wherein the prediction component disclosed by Stefan makes it obvious to have a data request completed in advance of termination or communication blockage.
Stefan does not disclose through “use of a variable directivity antenna”, Hiramatus discloses (figure 4, of Hiramatsu discloses a variable directivity antenna 205 that communicates with a radio communication terminal 207) and thus discloses “use of a variable directivity antenna”;
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stefan with that of Hiramatsu. Doing so is notoriously well-known in the field of technology and would have been done to confirm to well-known and utilized standards.

Regarding claim 12, Stefan discloses a non-transitory storing medium in which a communication control program is stored, the communication control program causing a computer to execute: 
communicating with a mobile station (see communication with mobile in 5th para. Page 3); 

predicting a period during which communication with the mobile station is blocked (see prediction capabilities for a connection that will be interrupted/restricted, 5th para. Page 3); 
Stefan does not specifically disclose however it would be obvious in lieu of Stefan only for controlling communication with the mobile station in such a way that communication data to be transmitted to the mobile station in the period during which communication is blocked are transmitted in a period before the period during which communication is blocked(see Stefan paragraph 1, page 9, “customizing 130 requesting and receiving data relevant during the impending communication restriction (temporal or local) prior to impending communication restriction, such as portions (such as songs) of media playback or map material of a navigation application.”, here the device requests data beforehand, here the request is an element of data);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stefan with industry advancements in broadband speed capabilities. Here, faster speeds such as 4G/5G/6G enable information to be sent and received more quickly wherein the preciton component disclosed by Stefan makes it obvious to have a data request completed in advance of termination or communication blockage.
Stefan does not disclose through “through use of a variable directivity antenna”, Hiramatus discloses (figure 4, of Hiramatsu discloses a variable directivity antenna 205 that communicates with a radio communication terminal 207) and thus discloses “through use of a variable directivity antenna”;
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Stefan with that of Hiramatsu. Doing so is notoriously well-known in the field of technology and would have been done to confirm to well-known and utilized standards.
Regarding claim 2, Stefan in view of Hiramatsu discloses the base station according to claim 1, further comprising a capture circuit configured to acquire image information relating to the mobile station, wherein the prediction circuit predicts the period during which communication is blocked, based on the image information (see probable duration and/or time of communication restriction, para. 5, page 3)
Regarding claim 3, Stefan in view of Hiramatsu discloses the base station according to claim 2, wherein the prediction circuit recognizes the mobile station and an obstacle that blocks communication between the communication circuit and the mobile station, based on the image information, and the prediction circuit predicts the period during which communication is blocked, the period being caused by the obstacle (“such as shadowing through tunnels or other obstacles or signal attenuation, can be predicted”, para. 5, page 3 ).
Regarding claim 9, Stefan in view of Hiramatsu discloses the communication system, comprising: the base station according to claim 1; and the mobile station that communicates with the base station (see base station, line 1, page 10).
Regarding claim 11, Stefan in view of Hiramatsu discloses the communication method according to claim 10, further comprising: communicating according to the controlling (see control module for controlling, last line page 4).

Allowable Subject Matter

Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013/021532 A1 – discloses methods for congestion control by predicting obstacles and interruptions. 
JP 2014171118 A – disclose a radio communication terminal and method for prediction estimation for communication restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643